DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/20/2020 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 3/20/2020.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6-8, 12-13, 18 & 20 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Lentz et al. (2005/0177132, previously cited).
Concerning claim 6, as illustrated in Figs. 1-3, Lentz discloses a catheter curve shape strut  configured to facilitate preferentially-planar, asymmetric deflection of a medical device, the catheter curve shape strut (articulation segment 10 is configured to facilitate preferentially-planar, asymmetric deflection when connected to an appropriate deflection mechanism; [0024]) comprising the following: 
a longitudinally-extending cylindrical wall, the wall having an outer surface, an outer surface circumference, and an outer surface length measured longitudinally, wherein a first line extends longitudinally along the outer surface, wherein a second line extends longitudinally along the outer surface, and wherein the second line is circumferentially offset from the first line by 180 degrees (elongated hollow tube 12 comprises a cylindrical wall 14 having an outer surface 16, outer surface circumference, outer surface length, at least first and second cylindrical sections, and first and second lines 38, 40 offset by 180 degrees; [0024], [0026]); 
a plurality of first slots through the cylindrical wall and sequentially present along the first line, wherein each first slot has a first slot length measured circumferentially on the outer surface between first slot ends, wherein each first slot has a first slot width measured longitudinally on the outer surface, and wherein the first slot length is greater than the first slot width (first plurality of slits 24 extend in both the first and second arbitrary cylindrical sections and are present along line 38 having a first slot length 34 greater than a first slot width 42; [0025], [0027]); 
a plurality of first arches, wherein each first arch is present between a pair of longitudinally-adjacent first slots, wherein each first arch has a first arch length measured circumferentially on the outer surface, wherein each first arch has a first arch width measured longitudinally on the outer surface, and wherein the first arch length is greater than the first arch width (space between first plurality of slits 24 are arches, each having an arch length greater than its width; Fig. 2); 
a plurality of second slots through the cylindrical wall and sequentially present along the second line, wherein each second slot has a second slot length measured circumferentially on the outer surface between second slot ends, wherein each second slot has a second slot width measured longitudinally on the outer surface, and wherein the second slot length is greater than the second slot width (second plurality of slits 26 extend in both the first and second arbitrary cylindrical sections and are present along line 40 having a first slot length 32 greater than a first slot width 4442; [0025], [0027]); and 
a plurality of second arches, wherein each second arch is present between a pair of longitudinally-adjacent second slots, wherein each second arch has a second arch length measured circumferentially on the outer surface, wherein each second arch has a second arch width measured longitudinally on the outer surface, and wherein the second arch length is greater than the second arch width (space between first plurality of slits 26 are arches, each having an arch length greater than its width; Fig. 2); 
a plurality of bridges connecting the first arches to the second arches, wherein the plurality of bridges define a first serpentine backbone and a second serpentine backbone (s-shapes formed from bridge sections connecting first and second arches in annotated Fig. 2 below); 
a first expansion gap including a third slot extending through the cylindrical wall, the first expansion gap dividing one of the first or the second serpentine backbones and including an expansion gap length measured circumferentially on the outer surface, wherein the first expansion gap length is greater than the first slot length of the plurality of first slots and the second slot length of the plurality of second slots (expansion gap is formed to divide serpentine backbone and includes a third slot (as depicted in annotated drawing below), the expansion gap length being the circumference and the thus, bigger than the length of the first and second slots; annotated Fig. 2 below shows a section where the first serpentine backbone on the shaft); 
wherein at least one of the first slot length and the second slot length is greater than one-half of the outer surface circumference (slot length 32 of the second plurality of slits 26 extends greater than 1/2 of the outer circumference; [0025]).


    PNG
    media_image1.png
    643
    1430
    media_image1.png
    Greyscale

Concerning claim 7, Lentz discloses a second expansion gap dividing the second serpentine backbone in the same manner as the first expansion gap divides the first serpentine backbone as discussed in the rejection of claim 6 (annotated Fig. 2 above). 
Concerning claim 8, Lentz discloses the expansion gap length to be the circumference of the outer surface and thus greater than ¾ of the outer surface circumference (see annotated Fig. 2 above). 
Concerning claim 12¸Lentz discloses each slot of the plurality of first slots (24) is identical (Fig. 2).
Concerning claim 13¸Lentz discloses each arch of the plurality of first arches slots is identical (Fig. 2).
Concerning claim 18, Lentz discloses the plurality of first slots (24) and the plurality of second slots (26) are configured such that the strut is adapted to take a first shape when deflected in a first direction, and to take a second shape when deflected in 
Concerning claim 20, Lentz discloses the strut (10) is capable of deflecting in first and second directions both lying within a single imaginary plane, and wherein the plurality of first slots (24) and the plurality of second slots (26) are selected such that the strut deflects asymmetrically in the first and second directions (since slits 26 are greater in length than slits 24, the shape is inherently different when deflected and can be in the same plane when appropriate deflection mechanisms are used) (Fig. 2).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lentz et al. (2005/0177132, previously cited) in view of Engel et al. (2005/0033265) and Goode et al. (5,507,751, previously cited), or Lentz et al. (2005/0177132, previously cited) in view of Goode et al. (5,507,751, previously cited). 
Concerning claim 1, as illustrated in Figs. 1-3, Lentz discloses a catheter curve shape strut (articulation segment 10; [0024]) comprising the following: 
a longitudinally-extending cylindrical wall, the wall having an outer surface, an outer surface circumference, and an outer surface length measured longitudinally, wherein the wall comprises connected end-to-end cylindrical sections including at least a first cylindrical section and a second cylindrical section (elongated hollow tube 12 comprises a cylindrical wall 14 having an outer ; 
a plurality of first slots through the cylindrical wall and sequentially arranged along a first line extending longitudinally along the wall outer surface in both the first cylindrical section and the second cylindrical section (first plurality of slits 24 extend in both the first and second arbitrary cylindrical sections; [0025], longer dashed line in annotated Fig. below); and 
a plurality of second slots through the cylindrical wall and sequentially arranged along a second line extending longitudinally along the wall outer surface in both the first cylindrical section and the second cylindrical section, wherein the second line is circumferentially offset from the first line by 180 degrees, wherein the plurality of second slots are longitudinally offset from the plurality of first slots, (second plurality of slits 26 have centerlines that are diametrically/180 degrees opposed to centerline 38 of first plurality of slits 24 and are longitudinally offset by axial distance 45 from first plurality of slits 24; [0025-0027], dotted and solid lines in annotated Fig. below).
  wherein the plurality of second slots further comprises second slots of a first type and second slots of a second type, wherein the second slots of the first type are sequentially arranged along the second line only along the first cylindrical section, and wherein the second slots of the second type are sequentially arranged along the second line only along the second cylindrical section (second plurality of slits 26 comprise first and second type slots 26n of first and second types arranged along centerline 40, where first type slots are only located in the .
wherein the second slots of the first type are different from the second slots of the second type (the first and second type slots 26n are different since they are located on different portions/sections of the shaft).

    PNG
    media_image2.png
    876
    798
    media_image2.png
    Greyscale

Lentz et al. fail to disclose the first type to be a first shape and the second type to be a second shape, the second shape different from the first shape, wherein the first shape is configured to deflect the first section at a first curvature and the second shape is configured to deflect the second section at a second curvature that is different than the first curvature and wherein the strut is configured to bend asymmetrically in different directions from a longitudinal axis of the strut based on a shape of the first slots and based on the first and second shapes of the second slots. However, Engel et al. 
Lentz et al. in view of Engel et al. or Goode et al. fail to specifically disclose the second slots of the first shape to be only along the first cylindrical section and the second slots of the second shape to be only along the second cylindrical section.  However, since Goode et al. teaches that the various shapes of the slots provide the advantage of various flexibility combinations to meet specific medical applications ((Col. 2-3, ll. 65-5), it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the second slots of the first shape to be only along the first cylindrical section and the second slots of the second shape to be only along the second cylindrical section in order to provide the benefit of a catheter having a desired flexible combination that meets a specific medical application. 
Concerning claim 2, Lentz disclose the second slots of the second type (26) are longer in a circumferential dimension than one-half of the outer surface circumference (arc length 32), whereby at least some of the second slots of the second type (26) circumferentially overlap with at least some of the slots in the first plurality of slots (24) ([0025]; Fig. 1-3). 
Concerning claim 3, Lentz discloses the first slots (24) having the same shape as the second slots of the first type (26) (Fig. 2). 
Concerning claim 4, Lentz discloses the end-to-end cylindrical sections further include a third cylindrical section and a fourth cylindrical section, wherein the third and fourth cylindrical sections are separated by an expansion gap (Fig. 1). 
claim 5, Lentz fails to disclose the first cylindrical section comprises a first sub-cut pattern, the second cylindrical section comprises a second sub-cut pattern, the third cylindrical section comprises a third sub-cut pattern, and the fourth cylindrical section comprises a fourth sub-cut pattern, and wherein each of the first, second, third, and fourth sub-cut patterns includes a pattern of the plurality of first slots and the plurality of second slots that is different than at least one of the other first, second, third, and fourth sub-cut patterns since the modified invention of Lentz in view of Engel et al. or Goode et al. has second slots of a shape that are different than the first slots and other second slots in the first or second cylindrical section (see rejection of claim 1).  

Claims 9 & 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lentz et al. (2005/0177132, previously cited), and as applied to claim 6, in view of Goode et al. (5,507,751, previously cited).
Concerning claim 9, Lentz fails to disclose each slot of the plurality of first slots to be elliptical in shape.  However, Goode et al. teaches a catheter curve shape strut (10) that can comprise a plurality (30) of different shaped apertures, including elliptical.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Lentz such that the plurality of first slots is elliptical in order to provide the benefit of various flexibility combinations of the strut to meet specific medical applications as taught by Goode et al. (Col. 2-3, ll. 65-5 & Col. 5, ll. 44-56; Fig. 6-8).
claim 21, Lentz fails to disclose the strut to be constructed from a super-elastic nitinol.  However, Goode et al. further discloses the strut (10) to be constructed of super-elastic nitinol (Col. 4-5, ll. 53-11).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the strut of super-elastic nitinol, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim(s) 14 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lentz et al. (2005/0177132, previously cited), as applied to claim 6, in further view of Engel et al. (2005/0033265) and Goode et al. (5,507,751, previously cited), or Lentz et al. (2005/0177132, previously cited), as applied to claim 6, in further view of Goode et al. (5,507,751, previously cited). 
Claim 14 is rejected upon the same rationale as applied to claim 1. 
Concerning claim 16, Lentz et al. disclose the second slots (26) of the first shape to be shaped and dimensioned the same as the first slots (24) (annotated Fig. in rejection of claim 1 above).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lentz et al. (2005/0177132, previously cited) in further view of Engel et al. (2005/0033265) and Goode et al. (5,507,751, previously cited) or Lentz et al. (2005/0177132, previously cited) in view of Goode et al. (5,507,751, previously cited), as applied to claim 14.
Concerning claim 15, Lentz discloses the plurality of second slots of the first type (26) are sequentially present along the second line (40), wherein the plurality of second slots of the second type (26) are sequentially present along the second line (40).  Lentz fails to disclose the second slots of the first type having a second slot width that is less than a second slot width of the second slots of the second type.   However, Lentz teaches that the axial widths of the second slots 44 can be in a range of microns ([0027]).  It would have been an obvious matter of design choice to size the second slot width of the second type to be less than the first slot width of the first type, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lentz et al. (2005/0177132, previously cited), and as applied to claim 6, in view of Lee et al. (2006/0095074, previously cited).
Concerning claim 22, Lentz et al. fail to disclose at least two alignment tabs on each longitudinal end of the strut.  However, Lee et al. disclose a strut (20) having an alignment tab (116) on a longitudinal end.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Lentz et al. to comprise at least one alignment tab on a longitudinal end of the strut in order to provide the benefit of aligning the strut with proximal shaft element as taught by 
Concerning claim 23, Lentz et al. fail to disclose two alignment tabs diametrically opposed on a longitudinal end of the strut.  However, Lee et al. disclose a strut (20) having an alignment tab (116) on a longitudinal end.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Lentz et al. to comprise at least one alignment tab on a longitudinal end of the strut in order to provide the benefit of aligning the strut with proximal shaft element as taught by Lee et al. ([0073]). Lee et al. fail to disclose another alignment tab diametrically-opposed to the first on the longitudinal end of the strut.  However, Lee et al. further teach that more than one tab may be used.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lentz et al. to comprise a second alignment tab on the longitudinal end of the strut in order to provide the benefit of aligning the strut with the proximal shaft element as taught by Lee et al. ([0073]).  Lentz et al. in view of Lee et al. fail to disclose the second tab to be diametrically-opposed to the first.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the second tab such that it is diametrically opposed to the first, since it has been held that In re Japikse, 86 USPQ 70.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lentz et al. (2005/0177132, previously cited), and as applied to claim 6, in view of Adair (5,817,015, previously cited).
Concerning claim 23, Lentz et al. fail to disclose two alignment tabs diametrically opposed on a longitudinal end of the strut.  However, Adair discloses a catheter strut (11) comprising two diametrically-opposed alignment tabs (34) on a longitudinal end of the strut (11). At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Lentz et al. to further comprise at least two alignment tabs on each longitudinal end of the strut in order to provide the benefit of holding the strut in position as taught by Adair. (Col. 4-5, ll. 65-44; Fig. 2)

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lentz et al. (2005/0177132, previously cited) in view of Lundquist (5,329,923, previously cited).
Concerning claim 24, as illustrated in Figs. 1-3, Lentz discloses a catheter curve shape strut assembly (articulation segment of a catheter) comprising the following: 
a curve shape strut (articulation segment 10; [0024]) comprising the following: 
a longitudinally-extending cylindrical wall, the wall having an outer surface, an outer surface circumference, and an outer surface length measured longitudinally, wherein a first line extends longitudinally along the outer surface, wherein a second line extends longitudinally along the outer surface, and wherein the second line is circumferentially offset from the first line by 180 degrees(elongated hollow tube 12 comprises a cylindrical wall 14 having an outer surface 16, outer surface circumference, outer surface length, at least first and second cylindrical sections, and first and second lines 38, 40 offset by 180 degrees; [0024], [0026]); 
a plurality of first slots through the cylindrical wall and sequentially present along the first line, wherein each first slot has a first slot length measured circumferentially on the outer surface between first slot ends, wherein each first slot has a first slot width measured longitudinally on the outer surface (first plurality of slits 24 extend in both the first and second arbitrary cylindrical sections and are present along line 38 having a first slot length 34 greater than a first slot width 42; [0025], [0027]); 
a plurality of first arches, wherein each first arch is present between a pair of longitudinally-adjacent first slots of the plurality of first slots, wherein each first arch has a first arch length measured circumferentially on the outer surface, wherein each first arch has a first arch width measured longitudinally on the outer surface, and wherein the first arch length is greater than the first arch width (space between first plurality of slits 24 are arches, each having an arch length greater than its width; Fig. 2); 
a plurality of second slots through the cylindrical wall and sequentially present along the second line, wherein each second slot has a second slot length measured circumferentially on the outer surface between second slot ends, wherein each second slot has a second slot width measured longitudinally on the outer surface, and wherein the second slot length is greater than the second slot width (second plurality of slits 26 extend in both the first and second arbitrary cylindrical sections and are present along line 40 having a first slot length 32 greater than a first slot width 4442; [0025], [0027]); and 
a plurality of second arches, wherein each second arch is present between a pair of longitudinally-adjacent second slots of the plurality of second slots, wherein each second arch has a second arch length measured circumferentially on the outer surface, wherein each second arch has a second arch width measured longitudinally on the outer surface, and wherein the second arch length is greater than the second arch width (space between first plurality of slits 26 are arches, each having an arch length greater than its width; Fig. 2); 
a plurality of bridges connecting the first arches to the second arches, wherein the plurality of bridges define a first serpentine backbone and a second serpentine backbone (s-shapes formed from bridge sections connecting first and second arches in annotated Fig. 2 below); 
a first expansion gap including a third slot extending through the cylindrical wall, the first expansion gap dividing one of the first or the second serpentine backbones and including an expansion gap length measured circumferentially on the outer surface, wherein the first expansion gap length is greater than the first slot length of the plurality of first slots and the second slot length of the plurality of second slots (expansion gap is formed to divide serpentine backbone, the expansion gap length being the circumference and the thus, bigger than the length of the first and second slots; annotated Fig. 2 below shows a section where the first serpentine backbone on the shaft); 

    PNG
    media_image1.png
    643
    1430
    media_image1.png
    Greyscale

wherein at least one of the first slot length and the second slot length is greater than one-half of the outer surface circumference (slot length 32 of the second plurality of slits 26 extends greater than 1/2 of the outer circumference; [0025]).
Lentz fails to disclose an outer body surrounding the curve shape strut; and an insert component surrounded by the curve shape strut.  However, Lundquist discloses a catheter comprising a strut (31) with a plurality of slots (41) and further comprising an 

Response to Arguments
Applicant's arguments filed 3/20/2020 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that Lentz fails to disclose the newly amended limitation with respect to the “first expansion gap including a third slot extending through the cylindrical wall”, the Examiner respectfully disagrees.  As illustrated in the annotated figure above for the rejection of claim 6, the “first expansion gap” is depicted as a three-dimensional slice of the catheter shaft that includes a solid portion of the shaft as well as a left-sided slot (one of the slots 26).  The claim fails to recite either (1) the first expansion gap consists of a third slot; or (2) the third slot has a 
In response to Applicant’s arguments that Lentz, Engel, and Goode each fail to specifically disclose the limitations recited in claim 1, the Examiner notes that both Engel and Goode both teach catheter slots of varying shapes to facilitate varying flexibilities and bending curvatures to meet medical applications and one of ordinary skill in the art would recognize to use the various shapes as Applicant has claimed in view of the teachings of Engel and Goode in the catheter strut of Lentz as discussed in the rejection above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.    


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794